DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/28/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-11 stand rejected. Claim 2 is cancelled. Claims 12-15 are newly added. Claims 1, 3-15 are pending.

Reasons for allowance
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The closest prior art of record is Reeder et al. (US4,964,984; hereinafter “Reeder”) in view of Lin (US2015/0174514), and further in view of Pall (US4,361,483), and further in view of Diemer et al. (US2004/0094467; hereinafter “Diemer”). The prior art in combination substantially discloses the claimed invention, providing a filter capsule with an upper and lower housing portion with central openings, a filter module, and end caps. However, the prior art alone or in combination does not disclose or reasonably suggest the interior of the filter capsule containing, “a module alignment element, arranged in, and moveable axially in, the upper hollow housing portion and arranged to contact the upper end cap of the filter module, the module alignment element comprising an open top end, and a closed bottom end comprising a base, the open top end and the closed bottom end being connected by a plurality of spaced apart vertically arranged struts, the open top end including an outer side wall including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; the base comprising a plurality of horizontally arranged outwardly extending ears, the plurality of horizontally arranged outwardly extending ears extending beyond the secondary upper bowl portion inner diameter, wherein the plurality of horizontally arranged outwardly extending ears can contact an inner surface of the secondary upper bowl portion forming the inner diameter.” 
Furthermore, absent of impermissible hindsight, one of ordinary skill in the art would not have modified the prior art to incorporate an interior filter system as a module alignment element that contains a plurality of horizontally arranged outwardly extending ears that contacts an inner surface of the secondary upper bowl portion forming the inner diameter, and having it moveable axially.

Regarding independent claim 6: Claim 6 indicates a method of filtering a fluid through the apparatus of claim 1, and recites the apparatus of claim 1. The closest prior art of record is Reeder et al. (US4,964,984; hereinafter “Reeder”) in view of Lin (US2015/0174514), and further in view of Pall (US4,361,483), and further in view of Diemer et al. (US2004/0094467; hereinafter “Diemer”). The prior art in combination substantially discloses the claimed invention, by filtering a fluid through a filter capsule with an upper and lower housing portion with central openings, a filter module, and end caps. However, the prior art alone or in combination does not disclose or reasonably suggest the interior of the filter capsule containing, “a module alignment element, arranged in, and moveable axially in, the upper hollow housing portion and arranged to contact the upper end cap of the filter module, the module alignment element comprising an open top end, and a closed bottom end comprising a base, the open top end and the closed bottom end being connected by a plurality of spaced apart vertically arranged struts, the open top end including an outer side wall including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; the base comprising a plurality of horizontally arranged outwardly extending ears, the plurality of horizontally arranged outwardly extending ears extending beyond the secondary upper bowl portion inner diameter, wherein the plurality of horizontally arranged outwardly extending ears can contact an inner surface of the secondary upper bowl portion forming the inner diameter.” 
Furthermore, absent of impermissible hindsight, one of ordinary skill in the art would not have modified the prior art to incorporate an interior filter system as a module alignment element that contains a plurality of horizontally arranged outwardly extending ears that contacts an inner surface of the secondary upper bowl portion forming the inner diameter, and having it moveable axially.

Regarding dependent claims 3-5, 7-15: Dependent claims require all of the limitations of their respective independent claims, and therefore are allowed for the same reasons set forth in the independent claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779